     Case 2:19-cv-04776-DSF-JC Document 69 Filed 07/08/21 Page 1 of 5 Page ID #:618



 1     Guy Ruttenberg, Bar No. 207937
       guy@ruttenbergiplaw.com
 2     Michael Eshaghian, Bar No. 300869
       mike@ruttenbergiplaw.com
 3     RUTTENBERG IP LAW,
 4     A PROFESSIONAL CORPORATION
       1801 Century Park East, Suite 1920
 5     Los Angeles, CA 90067
       Telephone: (310) 627-2270
 6     Facsimile: (310) 627-2260
 7
      Attorneys for Defendant Ziff Davis, LLC
 8
 9    Mathew K. Higbee, Esq., SBN 241380
10    mhigbee@higbeeassociates.com
      Ryan E. Carreon, Esq., SBN 311668
11    rcarreon@higbeeassociates.com
      HIGBEE & ASSOCIATES
12    1504 Brookhollow Dr., Suite 112
13    Santa Ana, CA 92705
      Telephone: (714) 617-8336
14    Facsimile: (714) 597-6559
15    Attorneys for Plaintiff Michael Grecco Productions Inc.
16
17                      UNITED STATES DISTRICT COURT
18
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
      MICHAEL GRECCO PRODUCTIONS,               Case No. 2:19-cv-04776-DSF-JC
20
      INC. d/b/a MICHAEL GRECCO
21    PHOTOGRAPHY, INC.,                        JOINT STIPULATION RE
                                                DEADLINE FOR LIMITED
22                   Plaintiff,                 DISCOVERY RELATING TO
23                                              STATUTE OF LIMITATIONS
            v.
24                                              Judge: Hon. Jacqueline Chooljian
25    ZIFF DAVIS, LLC; and DOES 1               Current Deadline: July 16, 2021
      through 10 inclusive,                     Proposed Deadline: September 14, 2021
26
                     Defendants.
27
28

                                   JOINT STIPULATION
     Case 2:19-cv-04776-DSF-JC Document 69 Filed 07/08/21 Page 2 of 5 Page ID #:619



 1           Defendant Ziff Davis LLC (“Ziff Davis”) and Plaintiff Michael Grecco
 2   Productions, Inc., d/b/a Michael Grecco Photography, Inc. (“MGP”) (collectively, the
 3   “parties”) by and through their respective counsel of record, jointly request a limited
 4   extension of certain deadlines and hereby stipulate as to certain deadlines in order to
 5   avoid further discovery disputes and for other good cause as set forth below, subject
 6   to the Court’s consent:
 7           WHEREAS, this Court’s March 19, 2021 Order set a deadline of July 16, 2021
 8   for the parties to complete discovery on the statute of limitations issue (Dkt. No. 54);
 9           WHEREAS, MGP previously identified two employees/officers (Mr. Grecco
10   and Ms. Yamada) in its Rule 26(a) initial disclosures relating to the statute of
11   limitations;
12           WHEREAS, on May 28 and June 3, 2021, Ziff Davis noticed MGP and its
13   employees/officers Mr. Grecco and Ms. Yamada for depositions on July 1 and 2,
14   2021;
15           WHEREAS MGP has confirmed that Mr. Grecco and Ms. Yamada will be its
16   corporate designees as to certain topics in the Rule 30(b)(6) deposition notice;
17           WHEREAS, the parties had previously confirmed that MGP and its employees
18   are available for the noticed depositions on July 1 and 2, 2021;
19           WHEREAS, MGP moved ex parte to stay discovery on June 24, 2021, which
20   the Court denied on June 30, 2021;
21           WHEREAS, after the Court denied MGP’s ex parte application, MGP and its
22   employees stipulated to a non-appearance for their noticed depositions on July 1 and
23   2, 2021, so that Ziff Davis could avoid incurring fees/costs associated with taking a
24   non-appearance;
25           WHEREAS, MGP has agreed to produce Mr. Grecco for deposition (both as
26   an individual and in his capacity as a Rule 30(b)(6) designee) on July 13, 2021;
27           WHEREAS, MGP’s counsel has also represented that Ms. Yamada is on an
28   extended vacation and will not be available for a deposition before the current
                                              1                   2:19-cv-04776-DSF-PJW
                                     JOINT STIPULATION
     Case 2:19-cv-04776-DSF-JC Document 69 Filed 07/08/21 Page 3 of 5 Page ID #:620



 1   discovery cutoff;
 2         WHEREAS, Ziff Davis subpoenaed third-party ImageRights for documents
 3   (which were due on May 28, 2021) and a deposition (which was to take place on July
 4   6, 2021), but ImageRights has yet to produce any documents and was unavailable for
 5   a deposition on the noticed date, and ImageRights’ counsel has informed the parties
 6   that its designee prefers to proceed for deposition at a later time after the cutoff date;
 7         WHEREAS, Ziff Davis subpoenaed third-party Google for documents and a
 8   deposition which was to take place on July 6, 2021, but Google is attempting to
 9   provide an authenticating declaration in lieu of such a deposition;
10         WHEREAS, the parties have informally raised various discovery disputes
11   before the Court and, per the Court’s instructions, expect to submit those disputes in a
12   more formal manner; and
13         WHEREAS, Plaintiff may raise other issues before the Court;
14         NOW THEREFORE IT IS HEREBY STIPULATED and agreed by and
15   between Ziff Davis and Grecco, subject to the Court’s permission, as follows:
16         1.     The deadline to complete discovery on the statute of limitations issue
17   shall be extended by 60 days from July 16, 2021, to September 14, 2021.
18         2.     Absent written agreement by the parties specifying another date, the
19   deposition of Michael Grecco, in his individual capacity and as a Rule 30(b)(6)
20   corporate representative of Grecco shall proceed on July 13, 2021.
21         3.     Absent written agreement by the parties specifying another date, the
22   deposition of Torina Yamada, in her individual capacity and as a Rule 30(B)(6)
23   corporate representative of Grecco shall be proceed on July 22, 2021.
24         4.     Absent written agreement by the parties, the depositions of Grecco, Mr.
25   Grecco and Ms. Yamada shall proceed in the offices of Ziff Davis’ counsel.
26         5.     The parties shall work cooperatively with ImageRights and (to the extent
27   necessary) Google to confirm deposition dates.
28
                                               2                    2:19-cv-04776-DSF-PJW
                                      JOINT STIPULATION
     Case 2:19-cv-04776-DSF-JC Document 69 Filed 07/08/21 Page 4 of 5 Page ID #:621



 1
 2         It is so Stipulated.
 3
 4    DATED: July 8, 2021           By:    /s/ Guy Ruttenberg
                                          Guy Ruttenberg
 5                                        Michael Eshaghian
                                          RUTTENBERG IP LAW, A
 6                                        PROFESSIONAL CORPORATION
                                          1801 Century Park East, Suite 1920
 7                                        Los Angeles, CA 90067
                                          Telephone: (310) 627-2270
 8                                        Facsimile: (310) 627-2260
                                          guy@ruttenbergiplaw.com
 9                                        mike@ruttenbergiplaw.com
10                                        Attorneys for Defendant
11
12    DATED: July 8, 2021           By:    /s/ Ryan Carreon
                                          Mathew K. Higbee
13                                        Ryan E. Carreon
                                          HIGBEE & ASSOCIATES
14                                        1504 Brookhollow Dr., Suite 112
                                          Santa Ana, CA 92705
15                                        Telephone: (714) 617-8336
                                          Facsimile: (714) 597-6559
16                                        mhigbee@higbeeassociates.com
                                          rcarreon@higbeeassociates.com
17
                                          Attorneys for Plaintiff
18
19
20
21
22
23
24
25
26
27
28
                                           3                  2:19-cv-04776-DSF-PJW
                                  JOINT STIPULATION
     Case 2:19-cv-04776-DSF-JC Document 69 Filed 07/08/21 Page 5 of 5 Page ID #:622



 1                                     ATTESTATION
 2         I, Guy Ruttenberg, am the CM/ECF user whose ID and password are being
 3   used to file this JOINT STIPULATION. In compliance with L.R. 5-4.3.4(a)(2)(i), I
 4   hereby attest that Ryan E. Carreon has concurred in this filing.
 5
 6                                     By:                 /s/ Guy Ruttenberg
 7                                                           Guy Ruttenberg

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             4                   2:19-cv-04776-DSF-PJW
                                    JOINT STIPULATION
